Name: Council Regulation (EEC) No 1739/92 of 30 June 1992 fixing the prices applicable to cereals for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 180/2 Official Journal of the European Communities 1 . 7 . 92 COUNCIL REGULATION (EEC) No 1739/ 92 of 30 June 1992 fixing the prices applicable to cereals for the 1992/93 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organization of the market in cereals (*), and in particular Article 3 ( 5 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the markets and prices policy is the main instrument of the common agricultural policy ; Whereas , in many cases , surpluses can no longer be disposed of on normal terms either inside or outside the Community ; whereas , in order to reduce the cost to the budget of disposing of surpluses on markets of third countries and to encourage greater consumption within the Community , the restrictive price policy should continue to be applied ; whereas , this aim may be achieved by maintaining for 1992/ 93 the intervention prices for common wheat , durum wheat , barley , rye , maize and sorghum applied during the previous marketing year ; Whereas , as part of a quality policy , production of common wheat of higher breadmaking quality and production of rye of breadmaking quality should be supported ; whereas , accordingly , the special premiums for common wheat of breadmaking quality and for rye of breadmaking quality should be continued ; whereas , however , the level of these premiums should be adjusted in line with the further reduction in the intervention price provided for in Article 4b ( 3 ) of Regulation (EEC) No 2727 / 75 ; Whereas it is fitting, bearing in mind the stage reached in the integration of the market in cereals in Portugal , to do away with , as from the 1992 / 93 marketing year , the application of the accession compensatory amount for common wheat ; whereas this objective can be attained by aligning the Portuguese intervention price on that applicable in the Community of Eleven ; Whereas this barrier may be abolished by a price alignment , compensated for by a consequent increase in aid , HAS ADOPTED THIS REGULATION: Article 1 For the 1992/ 93 marketing year , the prices applicable in the cereals sector shall be as indicated in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities. It shall apply from the beginning of the 1992 / 93 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJ NoL 281 , 1 . 11 . 1975 , p. 1 . As last amended by Regulation (EEC) No 1738 /92 ( see page 1 of this Official Journal ). (2 ) OJ No C 119 , 11 . 5 . 1992 , p. 3 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . (4 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal ). 1 . 7 . 92 Official Journal of the European Communities No L 180 / 3 ANNEX (ECU/tonne) (ECU/tonne) COMMON WHEAT Intervention price (*): Target price MAIZE Intervention price Common target price 168,55 232,76 168,55 211,83 RYE GRAIN SORGHUM Intervention price Common target price Intervention price ( 2 ) Common target price 160,13 211,83 160,13 211,83 BARLEY Intervention price Common target price DURUM WHEAT Intervention price Target price 160,13 211,83 227.70 276.71 (') The price shall be increased by ECU 3 ,27 / tonne for common wheat of breadmaking quality which meets the specific quality requirements provided for in Regulation (EEC) No 1570 / 77 . ( 2 ) The price shall be increased by ECU 4,09 / tonne for rye of breadmaking quality which meets the specific quality requirements provided for in Regulation (EEC) No 1570 / 77 .